Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/18/2022 has been entered.

Information Disclosure Statement
The information disclosure statement submitted on 06/02/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Arya Moshiri Reg. No. 67052 on 08/31/2022. 
   
The following claims have been amended as follows: 

1. 	(Currently Amended) A method comprising, by one or more computing systems:
rendering, for one or more displays of a virtual reality (VR) display device, a first output
image of a VR environment, wherein the VR environment comprises a personal user interface
(UI) associated with a first user, wherein the personal UI has a first form factor and a first pose
with respect to the first user, wherein the personal UI is a virtual object comprising one or more
2D virtual displays, and wherein the personal UI is operable to execute a plurality of
applications;
detecting a change in a context of the first user within the VR environment and with
respect to a second user entering the VR environment;
determining whether to adapt the personal UI based on the detected change in the context
of the first user within the VR environment; and
rendering, for the one or more displays of the VR display device, a second output image
of the VR environment, wherein the personal UI is adapted to have a second form factor and a
second pose with respect to the first user responsive to determining to adapt the personal UI
based on the detected change in the context of the first user within the VR environment, wherein
the second form factor and the second pose of the personal UI is predetermined and personalized
based on settings inputted by the first user related to the second user.

11. 	(Currently Amended) The method of Claim 1, wherein the VR environment
comprises a shared virtual space for the first user, the second user, and one or more third 
users.

12. 	(Currently Amended) The method of Claim 11, wherein privacy settings of the
first user prevent the and third users from viewing content on the personal
UI associated with the first user.

13. 	(Currently Amended) The method of Claim 11, further comprising:
casting content from the personal UI of the first user onto a shared virtual screen in the
VR environment, wherein the content is viewable on the shared virtual screen by the first user
and the and third users.

15. 	(Currently Amended) One or more computer-readable non-transitory storage
media embodying software that is operable when executed to:
render, for one or more displays of a virtual reality (VR) display device, a first output
image of a VR environment, wherein the VR environment comprises a personal user interface
(UI) associated with a first user, wherein the personal UI has a first form factor and a first pose
with respect to the first user, wherein the personal UI is a virtual object comprising one or more 2D virtual displays, and wherein the personal UI is operable to execute a plurality of
applications;
detect a change in a context of the first user within the VR environment and with respect
to a second user entering the VR environment;
determine whether to adapt the personal UI based on the detected change in the context
of the first user within the VR environment; and
render, for the one or more displays of the VR display device, a second output image of
the VR environment, wherein the personal UI is adapted to have a second form factor and a
second pose with respect to the first user responsive to determining to adapt the personal UI
based on the detected change in the context of the first user within the VR environment, wherein
the second form factor and the second pose of the personal UI is predetermined and personalized
based on settings inputted by the first user related to the second user.

20.	(Currently Amended) A system comprising: one or more processors; and a non-transitory memory coupled to the processors comprising instructions executable by the
processors, the processors operable when executing the instructions to:
render, for one or more displays of a virtual reality (VR) display device, a first output
image of a VR environment, wherein the VR environment comprises a personal user interface
(UI) associated with a first user, wherein the personal UI has a first form factor and a first pose
with respect to the first user, wherein the personal UI is a virtual object comprising one or more
2D virtual displays, and wherein the personal UI is operable to execute a plurality of
applications;
detect a change in a context of the first user within the VR environment and with respect
to a second user entering the VR environment;
determine whether to adapt the personal UI based on the detected change in the context
of the first user within the VR environment; and
render, for the one or more displays of the VR display device, a second output image of
the VR environment, wherein the personal UI is adapted to have a second form factor and a
second pose with respect to the first user responsive to determining to adapt the personal UI
based on the detected change in the context of the first user within the VR environment, wherein
the second form factor and the second pose of the personal UI is predetermined and personalized
based on settings inputted by the first user related to the second user.

The following is the examiners reasons for allowance:

In addition to the remarks filed 07/18/2022, the prior arts of record including the newly cited prior arts when taken individually or in combination do not expressly teach or render obvious the limitations recited in claims 1, 15 and 20 when taken in the context of the claims as a whole.  Specifically, the combination of render, for one or more displays of a virtual reality (VR) display device, a first output image of a VR environment, wherein the VR environment comprises a personal user interface (UI) associated with a first user, wherein the personal UI has a first form factor and a first pose with respect to the first user, wherein the personal UI is a virtual object comprising one or more 2D virtual displays, and wherein the personal UI is operable to execute a plurality of applications; detect a change in a context of the first user within the VR environment and with respect to a second user entering the VR environment; determine whether to adapt the personal UI based on the detected change in the context of the first user within the VR environment; and render, for the one or more displays of the VR display device, a second output image of the VR environment, wherein the personal UI is adapted to have a second form factor and a second pose with respect to the first user responsive to determining to adapt the personal UI based on the detected change in the context of the first user within the VR environment, wherein the second form factor and the second pose of the personal UI is predetermined and personalized based on settings inputted by the first user related to the second user.
At best the prior arts of record, specifically, Furtwangler (US 20190340818 A1 hereinafter Furtwangler) teaches anchoring images within a vr environment based on context (see Fig. 11A and ¶12, ¶69). Furtwangler further teaches a panel with applications  (see Fig. 2F and ¶46). Valdivia et al. (US 20180098059 A1 hereinafter Valdivia) teaches context such as a change in room information time etc. (see ¶167, ¶154 and Fig. 26A-C). DiVerdu et al. (US 20200241730 A1 hereinafter DiVerdu) teaches modifying objects in the environment when within a certain distance (see Fig. 3 ¶38, and ¶47) 
Newly cited art Liu (US 20130044128 A1) teaches user interfaces that adapts presentation based on social environment or context (see ¶40-¶41 and ¶142-¶144). Tran et al. (US 20200020165 A1) teaches choosing interfaces based on preference, location and orientation, among others to display virtual reality content (see ¶245)
In addition, neither reference uncovered that would have provided a basis of evidence for asserting a motivation, nor one of ordinary skilled in the art at the time the invention was made, knowing the teaching of the prior arts of record would have combined them to arrive at the present invention as recited in the context of independent claims 1, 15 and 20 as a whole.
Thus, claims 1, 15 and 20 are allowed over the prior art of record.
Claims 2-14, 16-19 and 21 are allowable for at least the reasons discussed above in association with their respective independent claims that they depend from and the Remarks recited on 07/18/2022. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”                                                                                                                                                                                        
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BEAU SPRATT whose telephone number is (571)272-9919.  The examiner can normally be reached on M-F 8:30-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Welch can be reached on 5712127212.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BEAU D SPRATT/Primary Examiner, Art Unit 2143